Opinion issued February 4, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00923-CV
                           ———————————
         SEALY EMERGENCY ROOM, LLC AND CHAETHANA
                 YALAMANCHILI, M.D., Appellants
                                       V.
 SUSAN BROWN LESCHPER, AS JOINT MANAGING CONSERVATOR
     OF CHRISITAN CARL GAITAN, MINOR CHILD, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2017V-0028


                         MEMORANDUM OPINION

      Appellants, Sealy Emergency Room, LLC and Chaethana Yalamanchili,

M.D., have filed a petition for permissive appeal seeking to challenge an

interlocutory order denying their traditional and no-evidence motions for summary
judgment in favor of appellee, Susan Brown Leschper, as Joint Managing

Conservator of Christian Carl Gaitan, Minor Child. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(d); TEX. R. APP. P. 28.3. To be entitled to a permissive appeal

from an interlocutory order that would not otherwise be appealable, the requesting

party must establish that (1) the order to be appealed involves a “controlling

question of law as to which there is a substantial ground for difference of opinion”

and (2) an immediate appeal from the order “may materially advance the ultimate

termination of the litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d);

see TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV. P. 168. Because we conclude that the

petition fails to establish each requirement of Rule 28.3(3)(e)(4), we deny the

petition for permissive appeal.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Justice Keyes dissenting without opinion.




                                         2